Citation Nr: 1717204	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-46 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as a residual of exposure to asbestos.

2.  Entitlement to initial ratings in excess of 30 percent for service-connected status-post right total knee replacement with revision (excluding periods when a total disability rating is in effect).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1970 to June 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that denied service connection for chronic obstructive pulmonary disease; and that granted service connection for status-post right total knee replacement evaluated as 30 percent disabling effective January 16, 2008.  The Veteran timely appealed the denial of service connection, and appealed for a higher initial rating.

In February 2015, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  In August 2015, the Veteran testified during a hearing before the undersigned at the RO.  In September 2015, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In April 2016, the RO increased the evaluation to 100 percent for partial revision of the status-post right total knee replacement, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition effective February 3, 2016; and then resumed the evaluation of 30 percent, effective March 1, 2017.  

In June 2016, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran retired from working in 2007, which was several years after his right total knee replacement.  While he has indicated that he was unable to perform some work activities due to his service-connected right knee disability, he has not alleged that his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for diabetes mellitus has been raised by the record in the Veteran's August 2015 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to file a claim for service connection for diabetes mellitus, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease neither had its onset in active service, nor is a residual of in-service exposure to asbestos or second-hand smoke. 

2.  For the period from January 1, 2008, through February 2, 2016, the Veteran's status-post right total knee replacement has been manifested by complaints of pain, and functional impairment due to pain; chronic severe painful motion or weakness has not been demonstrated.

3.  For the period from February 3, 2016 (excluding periods when a total disability rating is in effect), the Veteran's status-post right total knee replacement with revision has been manifested by complaints of pain, and functional impairment due to pain; chronic severe painful motion or weakness has not been demonstrated.

4.  For the period from January 1, 2008, functional instability of the right knee has not been demonstrated.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  For the period from January 1, 2008, through February 2, 2016, the criteria for an initial disability rating in excess of 30 percent for status-post right total knee replacement are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055 (2016).

3.  For the period from February 3, 2016 (excluding periods when a total disability rating is in effect), the criteria for a disability rating in excess of 30 percent for status-post right total knee replacement with revision are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

4.  For the period from January 1, 2008, the criteria for a separate compensable rating for instability of the right knee are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a January 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection and higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, chronic obstructive pulmonary disease is not considered chronic under section 3.309.

The Veteran seeks service connection for chronic obstructive pulmonary disease which he believes resulted from his exposure to asbestos during active service; or, alternatively, from second-hand smoke.  He was first diagnosed with chronic obstructive pulmonary disease in 2007, and was initially placed on oxygen.  He currently used four inhalers.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  His service personnel records show that he served aboard the U.S.S. John F Kennedy (CVA-67) from April 1972 to July 1974.  VA has conceded his exposure to asbestos aboard Navy ships during active service.  

On a "Report of Medical History" completed by the Veteran in April 1970 prior to his enlistment in active service, he checked "no" in response to whether he ever had or now had shortness of breath; pain or pressure in chest; or chronic cough.  Service treatment records show that a clinical evaluation at the time of the Veteran's separation examination in June 1974 revealed normal lungs and chest. 

VA records, dated in October 2007, show that the Veteran was recently started on oxygen during exacerbation of his chronic obstructive pulmonary disease at an outside hospital.  Records show that the Veteran was a former three-pack-per day smoker, and that he was now down to about one pack per day.  A VA physician explained at the time that the Veteran's shortness of breath was most likely due to emphysema, which is caused by tobacco smoking and that it was imperative that the Veteran stop smoking.  Oxygen therapy was discontinued.
  
A letter from a VA physician, dated in December 2007, reveals that it was recently discovered that the Veteran suffered from chronic obstructive pulmonary disease.

VA records, dated in March 2008, show that the Veteran reported that he had worked shipboard for two years in active service and was exposed to asbestos.  The VA physician reviewed the Veteran's chest X-rays and lung function tests; and indicated that there was no evidence on his chest X-rays of asbestos of the lungs, also known as "asbestosis."  The VA physician also found no evidence of pleural plaques.  The Veteran's lung function tests revealed a moderate-to-severe airflow limitation and air trapping, most consistent with his chronic obstructive pulmonary disease.  The VA physician explained that there was no clinical evidence that asbestos had done any damage to the Veteran's lungs, and that the Veteran's lung impairment appeared to be all due to chronic obstructive pulmonary disease.  

Following the Board's remand in June 2016, the Veteran underwent a VA examination in July 2016.  The report of that examination reflects that the Veteran had been diagnosed with chronic obstructive pulmonary disease in 2007, and with emphysema in 2012.  The Veteran reportedly was hospitalized in 2007 for shortness of breath, and his oxygen level decreased.  He currently used inhalers.  Chest X-rays taken in June 2015 revealed findings of emphysema; and there were no signs of asbestos exposure.  The examiner remarked that chronic obstructive pulmonary disease was an umbrella term that included emphysema; and that emphysema usually was the direct result of years of cigarette smoking.

Based on examination and the Veteran's medical history, the July 2016 examiner opined that the Veteran's chronic obstructive pulmonary disease was less likely than not incurred in or caused by active service.  In support of the opinion, the July 2016 examiner reasoned that there were no objective radiographic findings of asbestos exposure; and that the Veteran's extensive history of cigarette smoking trumped the claim of second-hand smoking exposure.  In this regard, the examiner explained that the Veteran, at most, was exposed to second-hand smoking for four years in active service; and that he had forty-plus years of heavy cigarette smoking.  The Veteran's subjective complaints of asbestos exposure have not been validated by X-rays.  In essence, even though the Veteran was exposed to asbestos in active service, no damage to the Veteran's lungs from such exposure has occurred.

Here, the Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as shortness of breath.  However, the lay evidence must be compared with the medical evidence, which shows no disability from asbestos exposure; but rather associates the Veteran's chronic obstructive pulmonary disease with an extensive history of smoking.  The Board finds the medical evidence to be far more probative and more credible than the lay evidence.  To the extent that there was asbestos exposure, it has not produced disability.

Moreover, his statements are outweighed by the July 2016 VA examiner who found no link between current chronic obstructive pulmonary disease and asbestos exposure and/or second-hand smoke.  The July 2016 VA examiner's opinion is more probative because it is based on a review of the Veteran's medical history and is supported by the evidence of record.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for chronic obstructive pulmonary disease.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Higher Evaluations

Service connection has been established for status-post right total knee replacement.  The RO evaluated the Veteran's disability as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055, pertaining to prosthetic replacement of knee joint.  Records show that the Veteran underwent a partial revision of the right total knee replacement in February 2016.
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of knee pain and weakness.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Service treatment records show that the Veteran developed increasing pain in his right knee after falling while playing basketball.  His longstanding pain was not responsive to cylinder casts or injections.  The diagnosis at the time was chondromalacia of right patella. 

Post-service records show that the Veteran underwent a right total knee replacement in January 2000.  He later underwent a right partial revision in January 2016.

In this case, the RO assigned an initial 30 percent evaluation for the service-connected status-post right total knee replacement, effective the date of claim on January 1, 2008.  This appeal followed for a higher initial disability rating.  During the appeal period, the RO assigned a 100 percent evaluation for the partial revision of right total knee replacement, effective February 3, 2016; and then decreased the rating to 30 percent, effective March 1, 2017.  Accordingly, the Veteran's appeal encompasses the period of time from January 1, 2008, to February 2, 2016, when a 100 percent disability rating was not in effect prior to the partial revision; and the period of time from March 1, 2017, to the present date.

Pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30). Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59 (2016), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

For the Rating Period from January 1, 2008, through February 2, 2016

In June 2009, the Veteran reported that the useful life of a prosthetic knee was between 10 and 15 years, depending on activity; and that it was approaching ten years since his right total knee replacement in 2000, and that he now had experienced discomfort within the knee joint for a number of months.

VA records, dated in May 2010, show complaints of constant pain in the right knee at a Level 6 on a scale of 10; and that the right knee started to click.   Objective evidence at the time revealed normal ranges of motion and crepitus.  There was no swelling, no erythema, no increased warmth, and no tenderness.  

In November 2010, the Veteran reported that he experienced a loss of strength, an increase in pain, and very limited lateral movement since the right total knee replacement.

The Veteran underwent a VA examination in May 2012.  He reported having constant right knee pain, and reported using a cane on a regular basis.  He reported that he could not walk long distance due to knee pain.  X-rays revealed no fracture or dislocation of the right knee; soft tissue swelling was noted.

Examination in May 2012 revealed full right knee extension with no objective evidence of painful motion.  There was no additional limitation in ranges of motion following repetitive-use testing; and no additional loss of motion due to fatigue, weakness, lack of endurance, or incoordination.  Flexion of the right knee was to 130 degrees, with objective evidence of pain at the extreme of motion.  The May 2012 examiner noted tenderness or pain to palpitation of the joint line or soft tissues of the right knee.  Muscle strength testing and joint stability tests were normal, and there was no evidence or history of recurrent patellar subluxation or dislocation. 

The May 2012 examiner noted the date of the right total knee replacement, and found that the Veteran had intermittent degrees of residual weakness, pain, or limitation of motion.  Additional findings included soft tissue swelling, and a scar on the right knee that measured 29 centimeters by 1.2 centimeters.

In June 2012, the Veteran reported that his prosthetic right knee started to wear 
out, and that he felt pain.

In August 2015, the Veteran testified that during the last couple of years, his right knee did not feel as stable as it should; and that the right knee would start throbbing until he stood and moved to a different position.

X-rays taken of the prosthetic right knee in January 2016 revealed no evidence of loosening.  The assessment then was mild right knee instability and pain, status-post right total knee replacement.

Records show that, in February 2016, the Veteran continued to have feelings of instability and pain in the right knee, which were consistent with right total knee replacement "poly-wear."  A VA physician then recommended a revision, likely poly exchange, of the right total knee replacement. 

In this case, there is no evidence of ankylosis or of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Codes 5256 or 5262.  Hence, each of those diagnostic codes is inapplicable.

The maximum rating for limited flexion of the knee does not exceed 30 percent.  Hence, Diagnostic Code 5260 is inapplicable.

Here, during the applicable period, the evidence reflects that the Veteran had full extension of the right knee without objective evidence of painful motion.  There is no indication that the Veteran ever had extension of the right knee limited to 30 degrees or more, even with consideration of the DeLuca factors, to warrant an initial disability rating in excess of 30 percent under Diagnostic Code 5055-5261.

At most, the overall evidence reflects that the Veteran experienced painful motion of the right replacement joint; and reflects some limitation of flexion, though the limitation would not be compensably disabling.  He demonstrated full extension.  The evidence does not show chronic severe painful motion, or weakness in the right lower extremity.  No function loss was found after repetitive motion.  In essence, the Veteran's exhibited pain on movement and weakness have not been characterized as severe.  Lastly, the Veteran recently underwent arthroscopic surgery on his left knee; thus, neither knee is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

As such, the evidence does not reflect chronic severe painful motion or weakness, or any of the analogous disorders provided in the diagnostic codes, as to warrant a higher initial disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, an initial rating in excess of 30 percent is denied for status-post right total knee replacement for the applicable period.

Lay evidence concerning pain and weakness and instability in the right lower extremity, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent the Veteran has complained of severe pain and a loss of strength in the right knee, the objective clinical findings consistently failed to show that his disability met the criteria for an initial disability evaluation in excess of 30 percent under Diagnostic Code 5055.  In essence, no examiner had described the Veteran's residuals as severe.

To the extent the Veteran has complained of instability of the right knee, the objective clinical findings consistently failed to show that his disability met the criteria for a separate rating under Diagnostic Code 5257.  The objective findings first showed evidence of mild instability in January 2016-i.e., the month preceding the Veteran's revision surgery.  While there may have been episodes of exacerbation of the Veteran's pain and instability just prior to his undergoing a partial revision in February 2016, the brief episodes do not justify a higher rating.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The months preceding the February 2016 surgery were just such episodes, but clinical findings suggest that the Veteran's general level of disability had been much less severe.  All objective testing of joint stability prior to January 2016 was normal.

Accordingly, a clear preponderance of the evidence is against a finding of severe pain or weakness in the right knee to warrant a higher initial rating, and is against a finding of instability of the right knee to warrant a separate compensable rating during the applicable period.  Hence, the Board concludes that the objective findings outweigh the Veteran's lay assertions regarding severity of pain and functional instability of the right knee.

For the Rating Period from February 3, 2016 (excluding those periods when a temporary total rating is in effect)

Records show that the Veteran underwent a partial revision of the right total knee replacement on February 3, 2016.

The report of a July 2016 VA examination reflects complaints of stiffness of the right knee, and a lack of lateral movement.  The Veteran reported no flare-ups, and no functional loss.  Ranges of motion of the right knee were to 120 degrees on flexion, and to 0 degrees on extension.  Examination revealed no pain; and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Crepitus was noted.  There was no additional limitation of motion following repetitive testing.  The examiner was unable to say without mere speculation whether pain or weakness or fatigability or incoordination would significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. 

The July 2016 examiner noted that muscle strength testing was normal, and that the Veteran did not have muscle atrophy.  There was no ankylosis.  The July 2016 examiner noted a history of recurrent subluxation and a history of lateral instability, prior to the right total knee replacement in 2000; and that each was then described as moderate.  Current joint stability testing revealed no joint instability.  X-rays revealed the surgical changes; the prosthesis was intact.  There was no acute fracture or dislocation, no hardware loosening, and no significant joint fluid.  Records reveal that the Veteran was "doing well" after the partial revision surgery.

Here, during the applicable period, there is no evidence of ankylosis or of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Code 5256 or 5262.  Nor is there any indication that extension of the Veteran's right knee is limited to 30 degrees or more to warrant a disability rating in excess of 30 percent under Diagnostic Code 5261; and the maximum rating for limited flexion of the knee does not exceed 30 percent.  Moreover, the July 2016 examiner did not described the Veteran's residuals as severe.

While the July 2016 examiner could not opine without mere speculation as to whether pain or weakness or fatigability or incoordination would significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, here the Board notes that the Veteran had not reported any flare-ups; and there was no additional limitation of motion following repetitive testing.  Even with consideration of the DeLuca factors, the evidence as a whole does not show that the criteria for a higher rating are approximated.  For these reasons, the Board concludes that a higher rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Lastly, examination in July 2016 revealed no evidence of instability of the right knee joint.  Hence, a separate rating for instability under Diagnostic Code 5257 is not warranted during the applicable period.

For the foregoing reasons, the Board denies a disability rating in excess of 30 percent for status-post right total knee replacement with revision, for the rating period from February 3, 2016 (excluding those periods when a temporary total rating is in effect), pursuant to Diagnostic Code 5055.

Scars

No examiner has found that the surgical scars on the right knee were tender or painful, or caused any functional impairment at any time to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.  

Disability Ratings

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)


ORDER

Service connection for chronic obstructive pulmonary disease, to include as a residual of exposure to asbestos, is denied.

For the period from January 1, 2008, through February 2, 2016, an initial rating in excess of 30 percent for status-post right total knee replacement is denied.  

For the period from February 3, 2016 (excluding periods when a total disability rating is in effect), a disability rating in excess of 30 percent for status-post right total knee replacement with revision is denied.  

For the period from January 1, 2008, a separate compensable rating for instability of the right knee is denied.  




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


